Title: From Thomas Jefferson to William Livingston, 3 January 178[3]
From: Jefferson, Thomas
To: Livingston, William


        
          Dear Sir
          Philadelphia Jan. 3. 1782 [1783].
        
        It gives me real concern that I have been here several days and so closely engaged that I have not been able to pay you the respect of a letter and to assure you that I hold among my most estimable acquaintances that which I had the pleasure of contracting with you at this place. I am the more concerned, as expecting to leave this place about Tuesday next, I might have been gratified with the carrying letters from you to Mr. and Mrs. Jay. Perhaps it may not yet be too late. I take the liberty of putting this into the hands of the President as the most likely person to give it immediate conveyance. I beg you to accept my sincere wishes for your happiness, and to beleive me very really Dr. Sir Your most obedt. & most humble friend & servt.,
        
          Th: Jefferson
        
      